Citation Nr: 0618530	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation beyond 30 percent 
for left eye blindness. 

2.  Entitlement to an effective date earlier than April 28, 
2003 for the grant of service connection for a left eye 
disorder under 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to an increased initial evaluation 
for a left eye disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed his original claim for a left eye 
disorder on April 28, 2003; a VA examination record dated in 
April 1979 shows that the veteran underwent left eye surgery 
at a VA facility in 1967.  

2.  The veteran does not contend and the record does not show 
that the veteran filed a claim for benefits under 38 U.S.C.A. 
§ 1151 within one year of the treatment received in 1967.  


CONCLUSION OF LAW

An effective date earlier than April 28, 2003 is not  
warranted for the claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for left eye blindness.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400(i) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date Earlier than April 28, 2003, for the Grant of 
Service Connection for a Left Eye Disorder under § 1151.  

The veteran's claims file has been reconstructed.  This 
reconstructed claims file contains documents that provide an 
ample basis on which to decide this claim.  In cases like 
this, the Board has a heightened obligation to explain its 
findings and conclusions in this case, and to consider 
carefully the benefit of the doubt rule as applicable.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record reflects, by way of history and in statements by 
the veteran, that in 1967 he underwent left eye surgery.  
This procedure was performed at a VA medical facility.  In a 
January 2004 rating decision, the RO granted compensation 
benefits for left eye blindness due to retinal detachment, 
status post cataract extraction under 38 U.S.C.A. § 1151.  
The effective date assigned was April 28, 2003; the date VA 
received a statement from the veteran claiming this condition 
due to an operation at a VA facility.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor." 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.  With section 1151 claims, such as this one, 
the effective date of an award will be (1) the date such 
injury was suffered if the claim for compensation is received 
within one year of that date, or (2) date of receipt of 
claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).

As noted above, an effective date of April 28, 2003, has been 
assigned for the grant of compensation under section 1151.  
The pertinent question in this case is whether there was a 
formal or informal claim at an earlier date, such that would 
warrant assigning an earlier effective date.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

The veteran has argued that an April 1979 VA examination 
report constituted a claim for compensation.  In reviewing 
the file, the Board has not identified a claim for benefits 
under 38 U.S.C.A. § 1151 within a year of the VA treatment or 
at any time prior to April 28, 2003.  In this regard, the 
Board notes that some records are not within the 
reconstructed file; however, the veteran has not claimed that 
he submitted a claim within a year of the VA treatment.  He 
posits that his 1979 VA examination report is a claim for 
this benefit.  In January 1979, the veteran requested 
information on his claim for pension benefits, which he 
reported was submitted to VA five months prior.  He was 
examined by VA in April 1979 in conjunction with that claim, 
and poor vision in the left eye was noted.  It was reported 
by way of history that the veteran had undergone a left eye 
cataract operation in 1967 at a VA facility and that later 
that same year had a retina detachment with surgery for same.  
The VA examination report, however, is lacking a written 
indication "requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit," 38 C.F.R. § 
3.1(p) (2005), and could not be a claim for 1151 benefits.   

There are no records in the file or communications by the 
veteran that "request a determination of entitlement" to VA 
benefits due to VA medical treatment prior to April 2003.  
The veteran submitted his claim for this benefit on April 28, 
2003, and no earlier.  Therefore, since no claim for section 
1151 benefits was filed prior to that time or within one year 
of 1967, that is the earliest effective date that may be 
assigned.  Id.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
service connection for a left eye disability under section 
1151 in July 2003.  That letter properly complied with the 
requirements noted above.  The issue on appeal stems from the 
initial service connection claim and that letter also serves 
as adequate VCAA notice on the "downstream" element of 
entitlement to a higher initial rating. VAOPGCPREC 8-03.  In 
this case, this claim stems from a grant of service 
connection which was decided by the RO after  section 5103(a) 
notice requirements were enacted in November 2000 and was 
timely sent, prior to the January 2004 RO assignment of the 
effective date for service connection under section 1151.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

To the extent that this case raises the bar as to VA's duties 
to notify and assist, beyond the level discussed in 
VAOPGCPREC 8-2003 for "downstream" issues, the Board finds 
that VA has met such burdens in this matter.  The July 2003 
letter from the RO, provided full notice as to effective 
date, since it informed the veteran that if he delayed 
sending information, VA might not be able to pay him back to 
the date he filed his claim.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran has had VA examinations, 
and records have been obtained.  He has not identified any 
records which could be pertinent to this claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  




ORDER

Entitlement to an effective date earlier than April 28, 2003 
for the grant of service connection for a left eye disorder 
under 38 U.S.C.A. § 1151 (West 2002) is denied.  


REMAND

The veteran is service-connected for a left eye disorder, 
currently rated as 30 percent disabling under DC's 6029-6070.  
In his June 2006 statement, the veteran's representative has 
argued that the last VA examination dated in 2003 is not 
current, and that due to a statement by a VA examiner in 
December 2003 that the veteran's right eye acuity is in 
decline, it is possible that the veteran is now blind in both 
eyes.  He stated that as such a total evaluation for paired 
organs would be warranted.  The representative has argued 
that when the veteran has claimed that a disability has 
worsened since it was originally rated, VA must provided a 
new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).


Accordingly, the case is REMANDED for the following action:


1.  Arrange for a VA special 
ophthalmological examination of the 
veteran by an ophthalmologist, if 
available, to ascertain the nature, and 
extent of severity any right eye 
disorder(s) that may be present, and the 
extent of severity of his service-
connected left eye aphakia.  

The claims file and a separate copy of 
this remand, must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  Any further indicated 
studies should be conducted.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  A complete eye 
examination should be conducted.  The 
examiner should comment on whether the 
veteran has blindness of the nonservice-
connected right eye as defined by VA 
regulations by addressing the following:

(a) Does the veteran have the ability to 
recognize test letters at 1 foot (.30m.)?

(b) Can the veteran accomplish perception 
of objects, hand movements, or counting 
fingers at 3 feet (.91m.), or does he 
have a lesser extent of vision, 
particularly perception of objects, hand 
movements, or counting fingers at 
distances less than 3 feet (.91m.)?

(c) Does the veteran have visual acuity 
of 5/200 (1.5/60 or less), or concentric 
contraction of his visual field to 5 
degrees or less?

(d) Does the veteran have an anatomical 
loss, enucleation, or serious cosmetic 
defect of the right eye?

All conclusions must be supported by 
complete rationale.  

2.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
The veteran should also be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
noted by The United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


